Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/CN2017/094312, filed on 7/25/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/2020, 4/12/2021, and 5/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112 
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “defining a corresponding category tag for an object model in a three-dimensional scenario”, “acquiring a plurality of corresponding scenario images by modifying scenario parameters of the three-dimensional scenario” in which “a 

Claim 6 recites: “when the transparent material model achieves the shielding effect, assigning a category tag for the transparent object model and rendering the transparent object model to the corresponding monochromic material” in which “the transparent material model” is lack of antecedent basis. Claims 13 and 18 are rejected with the same reason as set forth in claim 6.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over “SceneNet RGB-D: 5M Photorealistic Images of Synthetic Indoor Trajectories with Ground Truth”, January 30, 2017, McCormac et al., from IDS submission (hereinafter McCormac) in view of US 2014/0049535 A1, Wang et al. (hereinafter Wang).

As to claim 1, McCormac discloses a method for generating training data, comprising: 
defining a corresponding category tag for an object model in a three-dimensional scenario (page 2, RC (right column): par 2, a repository of labelled synthetic 3D scenes from five different categories; page 3, LC (left column): par 2, a dataset of 100 labelled meshes of real world scenes obtained with objects labelled directly in 3D for semantic segmentation ground truth; RC: par 3, different ground truth labels or instance labels being obtained by assigning indices to each object; page 4, LC: par 1); 
acquiring a plurality of corresponding scenario images by modifying scenario parameters of the three-dimensional scenario (page 2, LC: par 2, images from randomly generated smooth trajectories to create sequential video clips from moving virtual camera, e.g. modifying trajectories; RC: par 2, depth only images from random viewpoints; Fig 2); 
acquiring a semantic segmentation image corresponding to each scenario image based on the rendered object model (Fig 2 (a), (d), rendered images and semantic segmentation images); and 
storing each scenario image and the semantic segmentation image corresponding to the scenario image as a set of training data (Table 1; Fig 9, original or synthetic images as training dataset; page 3, RC: par 4; page 8, LC: par 2; RC: par 3; storing mapping from each instance label to a semantic label and illumination information (e.g. segmentation conditions) in a photon map). Note although McCormac does not expressly disclose storing scenario image and semantic segmentation image as a set of 
McCormac also discloses rendering the object model to a monochromic material corresponding to the category tag of the object model (page 3, RC: par 3, different ground truth labels can be obtained with an extra rendering pass e.g. instance labels are obtained by assigning indices to each object and rendering for each pixel the index of each object instead of RGB values, e.g. a monochromic representation). Nevertheless, Wang, in the same or similar field of endeavor, additionally teaches rendering the object model to a monochromic material corresponding to the category tag of the object model (Fig 4; par 0039, different color labeling; Figs 6, 8; pars 0016-0017, 0020, 0066-0069, monochrome sensors detects the back and with stripes; pars 0040, 0084, 3D object model with color and monochrome sensors for more accurate or refined images in edges or boundary).
Therefore, consider McCormac or McCormac and Wang’s teachings as whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Wang’s teachings in using monochromic sensors along with color ones for improved image experience.

As to claim 2, McCormac as modified discloses the method according to claim 1, wherein the acquiring the plurality of scenario images corresponding to the three-dimensional scenario comprises: dynamically adjusting illumination conditions of the three-dimensional scenario (McCormac: page 9, LC: par 4; Fig 10, random lighting 

As to claim 3, McCormac as modified discloses the method according to claim 1, wherein the acquiring the plurality of corresponding scenario images by modifying the scenario parameters of the three- dimensional scenario comprises: defining a photographing trajectory of the virtual camera; and capturing scenario images from different view angles when the virtual camera moves along the photographing trajectory (McCormac: abstract; Figs 1, 3; page 2, LC: par 2, images rendered from randomly generated smooth trajectories to create sequential video clips from a moving virtual camera; page 3; LC: par 3).  

As to claim 4, McCormac as modified discloses the method according to claim 1, wherein the acquiring the semantic segmentation image corresponding to each scenario image based on the rendered object model comprises: acquiring the semantic segmentation image corresponding to each scenario image based on the rendered object model when illumination of the three-dimensional scenario (see rejection in claim 2) but does not expressly disclose the light source being turned off.  However, considering McCormac’s teachings on randomly selecting the light source including different light intensities or illumination levels, it would have been obvious to one of skill 

As to claim 5, McCormac as modified discloses the method according to claim 1, wherein the rendering the object model to the monochromic material corresponding to the category tag of the object model comprises: determining a depth sequence of the object model in the scenario image (Wang: pars 0008, 0011, 0013, 0016, 0018); and rendering in sequence the object model to the monochromic material corresponding to the category tag of the object model (Wang: Fig 4; par 0039, unique code to identify relative position of the color stripe in the sequence with different color labels).  

As to claim 7, it is a method claim corresponding to claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claim 8, it is a device claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claims 9-12, they are method claims corresponding to claims 2-5.  Rejection in claims 2-6 are therefore incorporated herein. 

As to claims 14-17, they are device claims corresponding to claims 2-5.  Rejection in claims 2-6 are therefore incorporated herein. 

Allowable Subject Matter
Claims 6, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming 35 USC 112(b) and/or (d) rejection.

Reasons for Allowance
Prior art of record (McCormac and Wang) neither discloses alone nor teaches in combination functions and features recited in claim 6. Claims 13 and 18 recite similar limitations as claim 6.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUN SHEN whose telephone number is (571)270-7927.  The examiner can normally be reached on Mon-Fri 8:30-5:50 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


QUN SHEN
Primary Examiner
Art Unit 2661



/QUN SHEN/Primary Examiner, Art Unit 2661